DETAILED ACTION
This office action is in response to after final filed on 07/18/2022.
Claims 6, and 9-12 are pending of which claims 6, 9  and 10  are  independent claims, claims 1-5,  and 7-8,  are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 01/27/2020, 03/02/2021, 08/12/2021, 11/24/2021, 05/16/2022, 05/25/2022 and 07/22/2022 is considered.
Allowable Subject Matter
Claims 6, and 9-12 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing a base station transmitter transmits predetermined number of downlink control channel candidates and a UE selects specific search space set after initially selecting a UE common search space set to receive and to monitor the predetermined maximum number of downlink control channel candidates per slot. 

Claims 6,  11-12 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 6,    “… selecting a UE specific search space set after initially selecting a UE common search space set, determining downlink control channel candidates to be monitored, such that a number of the determined downlink control channel candidates does not exceed a maximum value of a number of downlink control channel candidates monitored per slot” as specified in claim 6. 
 
Claim 9 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “… determining downlink control channel candidates to be monitored, such that a number of the determined downlink control channel candidates the maximum  and monitoring the determined downlink control channel candidates” as specified in claim 9.  

Claim 10 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 10,    “… a base station transmitter transmits the downlink control channel candidates, which a receiver of a UE monitors and determines the predetermined number of downlink control channel candidates” as specified in claim 10.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Lee (US Pub. No. 20210167890) discloses a reception of downlink transport channel. However,  the disclosure of  Lee taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  selecting a UE specific search space set after initially selecting a UE common search space set, determining downlink control channel candidates to be monitored, such that a number of the determined downlink control channel candidates does not exceed a maximum value of a number of downlink control channel candidates monitored per slot as claimed in claims 6, 9 and 10  in combination with other limitations recited as specified in claims  6, 9  and 10.   

Kim(US Pub. No. 20210136823) discloses transmitting in a first time period the  first numerology. However the disclosure of  Kim taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a base station transmitter transmits the downlink control channel candidates, which a receiver of a UE monitors and determines the predetermined number of downlink control channel candidates as claimed in claims 6, 9 and 10  in combination with other limitations recited as specified in claims 6, 9 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476